                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 TROY WILLIAMS                                     )
                                                   )
                 Plaintiffs,                       )
                                                   )
         V.                                        )              No. 4:21-CV-130 DDN
                                                   )
 WOODY HOWARD, et al.,                             )
                                                   )
                 Defendants.                       )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on plaintiffs motion for leave to proceed in forma pauperis.

The motion will be granted. Additionally, having reviewed the case, the Court will dismiss it under

28 U.S.C. § 1915(e).

                                         28 U.S.C. § 1915(e)

       Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if the action is frivolous, malicious, fails to state a claim upon which relief can be granted,

or seeks monetary relief against a defendant who is immune from such relief. An action is

frivolous if "it lacks an arguable basis in either law o·r in fact." Neitzke v. Williams, 490 U.S. 319,

328 (1989). An action is malicious when it is undertaken for the purpose of harassing litigants and

not for the purpose of vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-

63 (E.D.N.C. 1987), aff'd 826 F.2d 1059 (4th Cir. 1987). An action is factually frivolous if the

facts alleged are "clearly baseless"; allegations are clearly baseless if they are "fanciful,"

"delusional," or "fantastic." Denton v. Hernandez, 504 U.S. 25, 32-33 (1992).

       To determine whether an action fails to state a claim upon which relief can be granted, the

Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950-
51 (2009). These include "legal conclusions" and "[t]hreadbare recitals of the elements of a cause

of action [that are] supported by mere conclusory statements." Id at 1949. Second, the Court

must determine whether the complaint states a plausible claim for relief. Id at 1950-51. This is a

"context-specific task that requires the reviewing court to draw on its judicial experience and

common sense." Id at 1950. The plaintiff is required to plead facts that show more than the "mere

possibility of misconduct." Id The Court must review the factual allegations in the complaint "to

determine if they plausibly suggest an entitlement to relief." Id at 1951. When faced with

alternative explanations for the alleged misconduct, the Court may exercise its judgment in

determining whether plaintiff's proffered conclusion is the most plausible or whether it is more

likely that no misconduct occurred. Id at 1950, 1951-52.

                                         The Complaint

       Plaintiff, a resident at the Northwest Missouri Psychiatric Rehabilitation Center, brings this

42 U.S.C. § 1983 action against AT&T Owner Woody Howard; James B. Reynolds (Medical

Director); Farmington State Hospital; Johnson & Johnson and Nancy Kassanbaum. These are the

only individuals that plaintiff has officially named as defendants in the caption of his complaint.

       Plaintiff's complaint is very difficult to read. He claims that he suffers from schizophrenia

and is civilly detained by the State of Missouri. It appears that plaintiff is complaining that

defendant Woody Howard, the alleged owner of AT&T, hired former President Donald Trump to

"run the government." Plaintiff also complains that Donald Trump banned the band Africa from

entering the United States. Plaintiff uses the lyrics from a Johnny Cash song to express his

displeasure of Woody Howard and Donald Trump running the government, and he states that these

defendants cut off some of plaintiff's body tissue to clone him.

       Plaintiff also asserts that Country Music star Toby Keith performed at Donald Trump's

inauguration, however, plaintiff believes that this performance was a conspiracy to clone and bug



                                                -2-
people across the nation. Plaintiff also makes an assertion about how Toby Keith performed a song

written by plaintiff, and he maintains that Toby Keith took the money he made from the song rather

than sharing it with plaintiff. 1 Plaintiff has additional allegations in his complaint and amended

complaint that continue in this vein, however, none of plaintiffs allegations appear to implicate

the Constitution or any federal statutes as to defendants Woody Howard, Toby Keith, or Donald

Trump.

         Plaintiff claims that he was "denied medical service for cuts to clone Troy Williams" per

Medical Director James Reynolds, the medical director at Northwest Missouri Psychiatric

Rehabilitation Center. 2 However, in the next sentence, he asserts that Reynolds treated plaintiff

prescription drugs for delusions. 3 He also claims that his guardian, Karen Digh, did not allow him

to sue for "poisoned prune juice," so he would like to pursue a claim against her as well. He also

asserts that he was not allowed to sue Flo from Progress Insurance, when her red lipstick on the

commercials bothered him, as his lawyer, Jimmy Gazway, told plaintiff he would not represent

him in a suit against Progress Insurance.

         Plaintiff also brings allegations against Sheriff Jimmy Neal Bigger-Staff for allegedly

"poising daddy and raping mama and advertising atkins carpet cleaner." Additionally, he states

that Governor Parsons should be punished for allegedly assisting Woody Howard to bug and clone

plaintiff, as should William Ford, who plaintiff purportedly helped devise the new pick-up. Last,

plaintiff believes Senator Joe Liberman should be held liable for his role in accepting money to

buy Israel from plaintiff. Plaintiff states that Liberman got the cash for Israel and he left the Senate

as a result.



'Plaintiff states that he wishes to sue lawyer David Fischer for failing to pay him royalties for songs that plaintiff
purportedly helped him write.
2Plaintiffmakes these same allegations against defendants Hope Turner and Debbie Bryan.
3Plaintiff additionally claims that he should be allowed to sue defendant Sarah Demaree, a representative from

NMPRC, for failing to answer his grievance relating to his detainment at the Psychiatric Center.


                                                          -3-
                                            Discussion

       Although a pro se complaint is to be liberally construed, the complaint must contain a short

and plain summary of facts sufficient to give fair notice of the claim asserted. Means v. Wilson,

522 F.2d 833, 840 (8th Cir. 1975). The Court will not supply additional facts or construct a legal

theory for plaintiff that assumes facts that have not been pleaded. Having carefully reviewed the

complaint, the Court concludes that plaintiffs factual allegations are delusional and fail to state a

claim or cause of action under 42 U.S.C. § 1983 or Bivens v. Six Unknown Named Agents of Fed

Bureau of Narcotics, 403 U.S. 388 (1971). For these reasons, the complaint will be dismissed,

without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis [Doc.#3]

is GRANTED.

       IT IS FURTHER ORDERED that plaintiffs motions to amend his complaint [Doc. #1_0

and#13] are GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e).

       IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel [Doc.

#6] is DENIED AS MOOT.




                                                -4-
      IT IS FURTHER ORDERED that plaintiffs motion for reconsideration of the denial of

his appointment of counsel [Doc. #7] is DENIED.

      A separate Order of Dismissal will be filed forthwith.

      Dated this ~ day of June, 2021.




                                              UNITED STATES DISTRICT JUDGE




                                             -5-
